Citation Nr: 0930627	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hallux valgus with plantar fasciitis and tendonitis of the 
right foot.

2.  Entitlement to a rating in excess of 10 percent for 
hallux valgus with plantar fasciitis and tendonitis of the 
left foot.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to 
March 1987.    

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In August 2005, a Decision Review Officer (DRO) hearing was 
held at the RO.  A transcript of that hearing is of record.

As was noted in the Board's July 2008 remand of this matter, 
in correspondence received in February 2006 (and dated 
December 30, 2005), private physician R.H., D.O., raised 
claims on behalf of the Veteran for entitlement to service 
connection for pes planus of the left foot, pes planus of the 
right foot, arthritis of the left ankle, arthritis of the 
right ankle, osteomyelitis of the left foot, bilateral 
tinnitus, and inter-vertebral disc syndrome.  These matters 
are again referred to the RO for appropriate action.  The 
Board notes that claims for service connection for bilateral 
ankle disability and low back disability had been previously 
denied in rating decisions dated in August 2003 and December 
2005, respectively.

This case was the subject of Board remands dated in July 2007 
and July 2008.




FINDINGS OF FACT

1.  The Veteran has bilateral hallux valgus with plantar 
fasciitis and tendonitis, characterized by dorsiflexion of 
the great toe, sesamoiditis, tenderness of the great toe, and 
periods of mild to moderate loss of function due to factors 
such as pain, weakness and fatigability of the feet.

2.  The Veteran is in receipt of the highest schedular 
ratings for unilateral hallux valgus of the right foot and 
unilateral hallux valgus of the right foot.

3.  The Veteran's service-connected manifestations of left 
and right foot disabilities are closely analogous to those 
for consideration in the rating criteria for pes cavus, and 
he has recently been diagnosed as having pes cavus; however, 
bilaterally, only the great toe is shown to tend toward 
dorsiflexion, limitation of flexion of the ankle is not 
limited to a right angle, and there is no finding of 
shortened plantar fascia.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hallux valgus with plantar fasciitis and 
tendonitis of the right foot are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 
4.14, 4.71a, Diagnostic Codes 5278, 5280 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for hallux valgus with plantar fasciitis and 
tendonitis of the left foot are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 
4.14, 4.71a, Diagnostic Codes 5278, 5280 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service 


connection," therefore, the Department of Veterans Affairs 
(VA) is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision in Dingess/Hartman is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

An August 2008 VCAA letter explained the evidence necessary 
to substantiate the Veteran's claims for increased ratings, 
in accordance with Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
This letter also informed him of his and VA's respective 
duties for obtaining evidence.  In addition, the August 2008 
VCAA notice letter from VA explained how a disability rating 
is determined for a service-connected disorder and the basis 
for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice was not completed prior to the initial 
adjudication, the claims have been readjudicated thereafter.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  The most recent, January 2009, VA examination 
is thorough and discusses all aspects of the Veteran's 
service-connected disability, and acknowledges and discusses 
a contrasting medical report from private physician R.H., 
D.O.  The report of examination is therefore adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, 
the claims files contain the Veteran's statements in support 
of his claims.  The Board has reviewed such statements and 
concludes that he has not identified further relevant 
available evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding available evidence with respect to the Veteran's 
claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  38 
C.F.R. §§ 4.2, 4.41.  38 C.F.R. § 4.10 provides that in cases 
of functional impairment, evaluations must be based upon lack 
of usefulness of the affected part or systems and 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 require consideration of functional 
disability due to arthritis, weakened movement, excess 
fatigability, incoordination, pain on movement, or flare-ups.  
These requirements enable the VA to make a more precise 
evaluation of the level of disability and of any changes in 
the condition.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, staged ratings are appropriate for 
an increased rating claim, if the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5278 for claw foot (pes cavus) provides for a 
maximum 50 percent disability rating when there is bilateral 
marked contraction of plantar fascia with a dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity. A maximum 30 percent disability rating is 
assignable when the preceding symptoms are unilateral. A 30 
percent disability rating may also be assigned when, 
bilaterally, there is a tendency toward dorsiflexion of all 
toes, limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 20 percent disability rating is 
assignable when the preceding symptoms are unilateral. A 10 
percent disability rating is assignable when the great toe is 
dorsiflexed, there is some limitation of dorsiflexion at 
ankle, and definite tenderness under metatarsal heads, either 
bilaterally or unilaterally.  38 C.F.R. § 4.71a, Diagnostic 
Code 5278.

Under Diagnostic Code 5280, a 10 percent evaluation for 
severe hallux valgus is warranted if equivalent to the 
amputation of a great toe, or for hallux valgus that has been 
operated on, with resection of the metatarsal head.  38 
C.F.R. § 4.71a, Diagnostic Code 5280.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Disability may result 
from many causes; some may be service connected, others, not.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The Veteran's current claims for increased ratings were 
received in June 2004.  He contended that his condition had 
worsened and wanted to re-open his claim.  This was 
subsequent to a May 26, 2004, RO rating decision that denied 
his claims for increased ratings, which he did not appeal and 
for which no notice of disagreement has been received.  The 
RO denied the June 2004 claims on appeal in a rating decision 
dated in August 2004.  This appeal arises from a November 
2004 notice of disagreement specifically with respect to the 
August 2004 RO rating decision.  Thus, the rating period for 
consideration on appeal is from May 27, 2004, the day after 
of the last final denial of the claims.  See 38 U.S.C.A. 
§ 7105 (filing of notice of disagreement and appeal); see 
also 38 C.F.R. § 3.400(o)(2) (generally, effective date of an 
award of increased compensation to a veteran shall be the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, if the application for 
an increased rating is received within one year of the date 
of increase in disability). 

Records of VA treatment in April 2004 indicate the Veteran 
sought treatment for foot pain.  He described pain with 
standing.  Physical examination revealed no obvious 
abnormalities.  He was noted to wear inserts and diabetic 
shoes.  Records of VA treatment in June 2004 indicate that 
the Veteran sought pain management treatment for his foot and 
back pain.  He described chronic pain of a level of 3 out of 
10.

The Veteran again sought VA treatment for bilateral foot pain 
in February 2005.  In February 2005, examination revealed 
pain over the balls of both feet, especially over the medial 
or tibial sesamoid areas.  He had pain with resisted flexion 
of the foot in the ball of the foot, with no pain in the 
fascial area.  There was no pain in the arch of the foot and 
overall alignment of the foot was relatively normal except 
for some mild hallux valgus, but no bunion deformity was 
noted.  Examination of both feet was identical.  Neurosensory 
examination was intact.  X-rays revealed hallux valgus to 
both feet of a mild nature.  There was a bipartite tibial 
sesamoid to the left foot.  There were bipartite tibial and 
fibular sesamoids to the great toe of the right foot.  The 
impression was sesamoiditis, both feet.

A June 2005 report of a VA bone scan states that X-rays had 
been negative, but that the bone scan showed (1) intense 
changes involving the right 1st metatarsophalangeal joint 
with increased vascularity, indicative of active inflammatory 
process and/or injury; (2) moderate changes involving the 
left 1st metatarsophalangeal joint; possible arthritis; 3) 
focal abnormality involving the left dorsal mid-foot without 
increased vascularity; possible injury; and (4) changes 
involving the right ankle and lateral mid-foot joints; 
possible arthritis.

At a VA examination in September 2005, the Veteran asserted 
that his condition of the feet affected his work, and that he 
missed two to three days of work a year, mostly during the 
winter months.  It was noted that as a technician, he mostly 
sat on a stool at work, but that he needed to be seated in a 
chair, because sometimes when sitting on a stool he needed to 
put pressure on his feet.  The recent VA bone scan was noted 
to show either a fractured unhealed sesamoid bone or a 
bipartite sesamoid bone.  Examination of the feet revealed no 
gross deformity, no pes planus, and no hammertoe.  There were 
very slight bows of hallux valgus bilaterally.  No edema of 
the feet was noted.  The pulses were 2+.  Palpation of the 
feet revealed pain in the metatarsal area, especially the 
first metatarsal area.  There was pain with movement of the 
toes in a flexion position.  There was weakness and 
instability of the feet.  There was also tenderness noted 
around the lateral heel areas bilaterally.  There were 
calluses on the big toes and, on the right foot, on the 
second metatarsal also.  The weightbearing line was just 
medial to the big toes bilaterally.  The Veteran could heel 
walk okay, but toe walking was cumbersome with significant 
pain in the first metatarsal area.  The Achilles was aligned.  
There was no obvious forefoot or midfoot misalignment.  There 
was no hallux rigidus.  The skin and vascular condition of 
the feet was normal.  Although the claims file was not 
available for review, the examiner did electronically review 
X-rays and the June 2005 VA bone scan as described above.  As 
X-rays of the feet did not show a specific abnormality, the 
examiner used the bone scan as the diagnostic test for 
purposes of the examination.  The diagnoses were plantar 
fasciitis, tendonitis, degenerative changes and hallux valgus 
of both feet, with at least some moderate functional loss 
secondary to pain.  The examiner elaborated that the 
Veteran's feet were weak and did have some fatigability.  
There was limitation of walking, indicated by the Veteran to 
be a total of 15 minutes, but he could stand for a few hours 
if he could change position.  The examination of the soles of 
the shoes revealed increased weightbearing noted at the 
medial big toe metatarsal areas bilaterally.

In a December 2005 report of an independent medical opinion, 
prepared by R.H., D.O., Dr. R.H. opined that the Veteran had 
moderate to severe chronic and permanent pes planus of the 
left foot, which in his view was service-connected; moderate 
to severe chronic and permanent pes planus of the right foot, 
which in his view was service-connected; moderate to severe 
chronic and permanent arthritis of the left ankle, which in 
his review was service-connected; mild to moderate chronic 
and permanent right ankle arthritis, which in his view was 
service-connected; moderate to severe chronic and permanent 
hallux valgus of the left great toe; and moderate to severe 
chronic and permanent hallux valgus of the right great toe; 
mild to moderate chronic osteomyelitis of the left foot 
confirmed by bone scan analysis conducted in March 2004; 
severe, chronic and permanent tinnitus of the left and right 
ears, which in his view was service-connected; and severe, 
chronic and permanent inter-vertebral disc syndrome, which in 
his view had worsened secondary to gait abnormalities 
secondary to service-connected injuries of the feet.  (In the 
introduction section of this decision, the raised claims on 
behalf of Veteran for entitlement to service connection for 
pes planus of the left foot, pes planus of the right foot, 
arthritis of the left ankle, arthritis of the right ankle, 
osteomyelitis of the left foot, bilateral tinnitus, and 
inter-vertebral disc syndrome have been referred to the RO 
for appropriate action).  The Board finds that the findings 
of Dr. R.H. are generally unreliable and in such conflict 
with years of VA records of treatment and VA examination as 
to render them of only very limited probative weight.  For 
example, the diagnosis of chronic osteomyelitis and 
evaluation of the Veteran's hallux valgus as severe (as 
opposed to mild or moderate) are not consistent with any of 
the numerous VA clinical or examination reports of record.  
Similarly, a January 2009 VA examiner noted that contrary to 
the report of Dr. R.H., there was no objective or 
radiological evidence of pes planus of the feet.  

At VA treatment in June 2007, the Veteran was wearing 
wolverine boots.  The feet were grossly normal.  The ankles 
were normal.  There was no laxity, swelling, pain or 
limitation in range of motion.  There was tenderness to 
digital pressure on the plantar side of the great distal 
metatarsal on each foot.   After review of June 2005 bone 
scan results, the diagnosis was post-traumatic degenerative 
joint disease of each foot.

At a VA examination in February 2008, on physical examination 
of the left foot there was no objective evidence of painful 
motion.  There was objective evidence of tenderness, at the 
based of the 1st toe and in the medial heel area.  There was 
no objective evidence of instability, weakness, or other 
objective evidence.  There was no evidence of abnormal weight 
bearing.  Angulation of the 1st metatarsal head joint was 
about 60 degrees, and there was stiffness of the joint and 
tenderness.  There was no evidence of malunion or nonunion of 
the tarsal or metatarsal bones.  Sensory and motor function 
of the foot was found to be intact, and there was no 
ulceration, redness, or increased calluses of the foot.  

On VA examination of the right foot in February 2008, there 
was objective evidence of painful motion, specifically 
movement of the 1st toe to the medial aspect of the foot.  
There was no objective evidence of swelling.  There was 
objective evidence of tenderness at the base of the 1st toe.  
There was no objective evidence of instability or weakness, 
or other objective evidence.  There was no evidence of 
abnormal weight bearing.  Joint angulation at the first 
metatarso-phalangeal head was about 60 degrees, and there was 
tenderness with an attempt to move to the medial aspect of 
the foot.  There was no skin or other vascular foot 
abnormality.  There was no evidence of malunion or nonunion 
of the tarsal or metatarsal bones.  There was no muscle 
atrophy of the foot.  All motor-sensory function of the foot 
was found to be intact.  There was no ulceration, redness or 
presence of increased calluses of the foot.  

The February 2008 VA examiner asserted that there was no 
problem with the Veteran's gait.  The examiner observed that 
the Veteran was able to walk without obvious balance problems 
or the appearance of increased pain.  X-rays of both feet 
were noted to show pes cavus bilaterally and to be unchanged 
from a prior examination.  

The Veteran was noted by the examiner to work for the postal 
service full time, to have worked there for 10 to 20 years, 
and to have lost less than 1 week of work during the last 12-
month period due his disability.  The diagnosis or etiology 
of the problem was indicated to be tendonitis, and the 
problem associated with this diagnosis was stated to be 
hallux valgus.  The examiner found significant effects of 
this disability on the Veterans' occupational activities, 
including decreased concentration, decreased mobility, 
problems with lifting and carrying, lack of stamina, weakness 
or fatigue, and pain.  Effects on daily activities were found 
to be moderate for chores, moderate for shopping, moderate 
for exercise, preventing sports, moderate for recreation, 
moderate for travelling, none for feeding, none for bathing, 
none for dressing, none for toileting, none for grooming, and 
moderate for driving.  

At a VA examination in January 2009, the examiner indicated 
he had reviewed the claims files, including a written 
statement from private physician R.H., D.O., and records of 
VA podiatrist treatment from January 2008 to March 2008.  On 
physical examination of the left foot, there was no evidence 
painful motion, swelling, instability, weakness, or abnormal 
weight bearing.  There was evidence of tenderness on 
palpation at the bottom of the heel and at the bottom of the 
metatarsal head of the big toe.  Angulation at the first 
metatarso-phalangeal joint was 30 degrees.  Dorsiflexion of 
the 1st metatarsal joint was 65 degrees.  There was no 
stiffness noticed.  There was no muscle atrophy of the foot.  
There was no evidence of malunion or nonunion of the tarsal 
or metatarsal bones.  Dorsiflexion of the left ankle was 10 
degrees and plantar flexion was 45 degrees.  Inversion, 
eversion, and circumflexion were normal.  There was no pain, 
weakness or fatigue noticed during the movements of the 
ankle.  There was no limitation of movement because of pain 
or weakness or fatigue on repetitive use.  

On VA examination of the right foot in January 2009, there 
was no evidence of painful motion, swelling, instability, 
weakness, or abnormal weight bearing.  There was evidence of 
tenderness, on palpation at the bottom of the heel and at the 
bottom of the metatarsal head.  Angulation at the first 
metatarso-phalangeal joint was 30 degrees.  Dorsiflexion of 
the 1st metatarsal joint was 65 degrees.  No stiffness was 
noticed.  There was no muscle atrophy of the foot.  There was 
no evidence of malunion or nonunion of the tarsal or 
metatarsal bones.  Dorsiflexion of the right ankle was 10 
degrees and plantar flexion was 45 degrees.  Inversion, 
eversion, and circumflexion were normal.  There was no pain, 
weakness or fatigue noticed during the movements of the 
ankle.  There was no limitation of movement because of pain 
or weakness or fatigue on repetitive use.  

The Veteran was noted to be ambulatory and to have walked in 
without any walking aids.  He was not wearing any corrective 
shoes or any braces.  He was wearing regular work shoes with 
hard soles.  Posture and gait were normal.  He was able to 
stand and walk a few steps on his heels and toes.

January 2009 VA X-rays of both feet and ankles showed no 
fracture or dislocation.  Bilaterally, the joint mortise of 
the ankles and feet appeared unremarkable.  There was 
possible pes cavus bilaterally.  No plantar calcaneal spur 
formation was seen.  The X-ray impression was possible pes 
cavus bilaterally.

After examination of the Veteran, taking a history, and 
review of the claims files and medical history, the January 
2009 VA examiner's diagnosis was mild hallux valgus deformity 
of both feet, with plantar fasciitis with mild loss of 
function.  The examiner indicated that that there were no 
significant occupational effects as mentioned by the Veteran.  
He indicated that the Veteran was not able to stand long at 
work, and not able to walk long distances.  Effects on daily 
activities were none for chores, none for shopping, moderate 
for exercise, severe for sports, moderate for recreation, 
none for traveling, none for bathing, none for dressing, none 
for toileting, none for grooming, and none for driving.  The 
examiner opined that there was no additional loss of function 
or motion due to pain or flare-ups as there was no other 
objective finding other than mild tenderness on palpation.  
In the examiner's view, there was no weakness on movement or 
excess fatigability or incoordination noticed during the 
examination.  Further, the examiner opined, contrary to the 
report of R.H., that there was no objective radiological 
evidence of arthritis of the ankles and pes planus of the 
feet.  However, the VA examiner noted, there was pes cavus 
deformity of both feet.

The VA examiner recounted that the Veteran was employed by 
the postal service as an equipment mechanic.  He noted that 
the Veteran was currently employed, and had been in his 
current job for 13 years; and that the Veteran had lost less 
than one week in the past year due to his disability, 
specifically due to pain in his feet.  

The Veteran is currently rated as 10 percent disabled for 
each foot for service-connected bilateral hallux valgus with 
plantar fasciitis and tendonitis, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  This is the maximum schedular 
rating available under Diagnostic Code 5280.  The criteria 
for a rating of 10 percent are that the condition has been 
operated upon with resection of the metatarsal head (clearly 
not the case in this matter) or the condition is severe, if 
equivalent to amputation of the great toe.  Although it is 
not clear that the Veteran's hallux valgus is indeed severe 
and equivalent to amputation of the great toe, a rating of 10 
percent for each foot under this diagnostic code has been 
awarded, effective from September 1990 forward.  In assigning 
an overall rating of 20 percent, the RO has applied the 
bilateral factor of 1.9 percent as added to the combined 19 
percent rating to the two disabilities.  See 38 C.F.R. 
§§ 4.25, 4.26.  

The Board notes that the Veteran has recently been found by 
objective evidence to have pes cavus, and that the Veteran 
has been adjudicated service connected for manifestations 
closely analogous to the rating criteria for pes cavus, 
arguably additional to hallux valgus, to include plantar 
fasciitis and tendonitis, bilaterally.  The Board 
acknowledges that during a period for most of the calendar 
year 2005, the Veteran demonstrated increased functional 
disability found by VA examiners and clinicians to cause mild 
to moderate impairment, due to factors such as sesamoiditis, 
weakened movement, excess fatigability, incoordination, pain 
on movement, and flare-ups (though subsequent VA examinations 
reflect improvement).  However, even if, affording the 
Veteran all possible benefit of the doubt, the Board were to 
consider rating of the Veteran's wider range of 
symptomatology under the broader range of criteria applicable 
for rating of pes cavus (set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5278), a rating of no more than 10 percent 
for the Veteran's bilateral condition would be warranted for 
any period for consideration in this appeal.  A rating in 
excess of 10 percent for either foot or bilaterally would not 
be warranted because the Veteran's level of symptomatology 
falls far short of the rating criteria for a 20 percent 
unilateral rating or 30 percent bilateral rating, since for 
neither foot are the following criteria met: all toes tending 
towards dorsiflexion, limitation of flexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  See 38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5278 (emphasis added).  In this case, 
bilaterally, only the great toe is shown to tend toward 
dorsiflexion, there is no limitation of flexion of the ankle 
to a right angle, and there is no finding of shortened 
plantar fascia.  Rating under both Diagnostic Code 5280 
(hallux valgus) and 5278 would not be appropriate, as such 
would constitute impermissible pyramiding of ratings, as both 
would fully contemplate and encompass the substantial level 
of symptomatology with respect of the Veteran's great toes 
and first metatarsal heads.   The evaluation of the same 
disability under various diagnoses is to be avoided.   See 38 
C.F.R. § 4.14.  As such, the most favorable rating code is 
that for which the higher scheduler rating is assignable, in 
this case the maximum schedular rating of 10 percent for each 
foot pursuant to Diagnostic Code 5280.

In view of the Court's holding in Hart, the Board has 
considered whether the Veteran was entitled to a "staged" 
rating for either service-connected disability, as the Court 
has indicated can be assigned in this type of case.  However, 
upon reviewing the longitudinal record in this case, the 
Board finds that that at no time during the period for 
appellate consideration has his service-connected bilateral 
hallux valgus with plantar fasciitis and tendonitis been more 
disabling than as currently rated under this decision.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the Veteran's 
service-connected bilateral hallux valgus with plantar 
fasciitis and tendonitis.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board notes that at VA examinations, 
the Veteran has consistently indicated that he misses less 
than one week per year of work due to his service-connected 
disability, although it has caused him some difficulties.  
The Board further notes that there is no evidence in the 
claims file of frequent periods of hospitalization for this 
disability.  The Board acknowledges that a significant degree 
of mild to moderate disability has been present at times 
during the period for the Board's consideration; however, 
this is contemplated in the currently assigned combined 20 
percent schedular rating.  As illustrated by the fact that, 
by his own account, the Veteran loses less than one week per 
year of work due to his disability, there is nothing to show 
that these problems have created marked interference with 
employment, outside of what is contemplated by the schedular 
rating assigned.  Accordingly, the Board finds that this case 
does not warrant referral for extraschedular consideration.  
38 C.F.R. § 3.321(b). 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Entitlement to a rating in excess of 10 percent for hallux 
valgus with plantar fasciitis and tendonitis of the right 
foot is denied.

Entitlement to a rating in excess of 10 percent for hallux 
valgus with plantar fasciitis and tendonitis of the left foot 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


